DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Remarks
The present Office Action is based upon the Applicant’s After Final Amendment filed on  06/08/2021.  Claims 12-23 are now pending in the present application.
Terminal Disclaimer
The terminal disclaimer filed on 06/08/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent #  9954997, US Patent # 9374450, US Patent # 8903463, US Patent # 8880130, US Patent # 8463336, and US Patent # 8380260 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 12-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 12, the prior arts of the record, Chung (US 20030162571 A1) in view of Okamura (US 20030099367 A1), fails to suggest, disclose or teach individually or in combination to render obvious all limitations of the claim.
Chung discloses a mobile communication terminal which is capable of being set to a silent mode in which a sound alert of the mobile communication terminal in response to receiving an incoming call is disabled, the mobile communication terminal comprising: a transceiver for transmitting an outgoing call and for receiving an incoming (FIGs 1 and 2 and Chung further discloses "a reception sensor unit for sensing a reception operation generated when receiving a call in a vibration mode of the mobile phone, converting sensed information into a call reception signal, and transmitting the call reception signal to a control unit; a control unit for reading a music file corresponding to a ring tone previously selected by a user through a selection unit from a storage unit which stores music files, and transmitting the read music file when the control unit receives the call reception signal; a sound source unit for receiving the selected music file from the storage unit through the control unit, outputting the received music file as a multi-chord ring tone, and transmitting the multichord ring tone; and a reproducing unit for reproducing multi-chord ring tone output information of the music file received from the sound source unit”).
Okamura discloses a connecting unit for being connected to an external audio output device (FIG. 4, par. 0031, for connection terminal 15); an audio processing unit (FIGS. 1 and 4, for a recording/reproducing part 47 and audio CODEC 49); a display (FIGS. 1 and 4, for the display part 2, a liquid crystal display (LCD) 7).
However,  Chung in view of Okamura fails to disclose, “one or more processors configured to: control the display to display, while in the silent mode, a user interface for reproduction of a music file; in response to a user input, control the audio processing unit to reproduce the music file so as to output one or more audio signals corresponding to the reproduced music file through the speaker, while in the silent mode; and in response to receiving an incoming call in the silent mode while the music file is reproduced, stop outputting the one or more audio signals and output an indication of the reception of the incoming call”, in combination with other limitations of the claim.
Regarding claim 23, the prior arts of the record, Yoshizawa (US 20040106424 A1) in view of Okamura, fails to suggest, disclose or teach individually or in combination to render obvious all limitations of the claim.
Chung discloses a mobile communication terminal (FIG. 1) comprising: a transceiver for transmitting an outgoing call and for receiving an incoming call; an audio processing unit; a speaker (FIG. 1, par. 0033).
Okamura discloses a connecting unit for being operably connected to an external audio output device; a display for displaying a screen  (FIG. 4, par. 0031, for connection terminal 15); an audio processing unit (FIGS. 1 and 4, for a recording/reproducing part 47 and audio CODEC 49); a display (FIGS. 1 and 4, for the display part 2, a liquid crystal display (LCD) 7).
However,  Yoshizawa in view of Okamura fails to disclose, “one or more processors configured to: control the display to display, while in a silent mode, a user interface associated with at least one audio content; detect a connection with the external audio output device being established, while displaying the user interface in the silent mode; in response to detecting the connection being established, control the audio processing unit to reproduce at least one audio content through the external audio output device, while in the silent mode; detect the connection with the external audio output device being terminated, while reproducing the at least one audio content in the silent mode; and in response to detecting the connection being terminated, control the display to display a user interface inquiring whether to resume reproduction of paused audio content, wherein the silent mode is a mode in which a vibration signal is generated in response to receiving an incoming call”, in combination with other limitations of the claim.
Therefore, claims 12-23 are considered novel and non-obvious, and allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Lemke et al. (US 6845408 B1) disclose Method For Controlling Software In An Electronic System Having An Insertable Peripheral Device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5: 00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLAHYAR KASRAIA N/Primary Examiner, Art Unit 2642